 4:16-cr-03067-JMG-CRZ Doc # 138 Filed: 04/09/21 Page 1 of 2 - Page ID # 294




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                            4:16-CR-3067

vs.                                          FINAL ORDER OF FORFEITURE

ANTHONY R. ROE,

                   Defendant.


      On January 7, 2021, the Court entered a Preliminary Order of Forfeiture
(filing 126) pursuant to 18 U.S.C. § 2253, based upon the defendant's plea of
guilty to receipt and distribution of child pornography, in violation of 18 U.S.C.
§ 2252A(a)(2), and his admission of the forfeiture allegation contained in the
indictment. Filing 119; filing 124. By way of the preliminary order of forfeiture,
the defendant's interest in a Huawei H881C Ascend Plus cell phone was
forfeited to the plaintiff. As directed by the order, a Notice of Criminal
Forfeiture was posted beginning on January 13, 2021, on an official Internet
government forfeiture site, www.forfeiture.gov, for at least 30 consecutive
days, as required by Supp. Admiralty and Maritime Claims R. G(4)(a)(iii)(B).
A Declaration of Publication (filing 131) was filed on March 15, 2021. The Court
has been advised by the plaintiff that no petitions have been filed, and from a
review of the Court file, the Court finds no petitions have been filed.


      IT IS ORDERED:


      1.    The plaintiff's Motion for Final Order of Forfeiture (filing
            132) is granted.
4:16-cr-03067-JMG-CRZ Doc # 138 Filed: 04/09/21 Page 2 of 2 - Page ID # 295




    2.    All right, title, and interest in and to the Huawei H881C
          Ascend Plus cell phone held by any person or entity are
          forever barred and foreclosed.

    3.    The property is forfeited to the plaintiff.

    4.    The plaintiff is directed to dispose of the property in
          accordance with law.

    Dated this 9th day of April, 2021.


                                           BY THE COURT:



                                           John M. Gerrard
                                           Chief United States District Judge




                                    -2-
